Citation Nr: 0509174	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-32 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center 
(HEC) in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for the period beginning February 15, 2002, to 
February 14, 2003.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

According to information in the Medical Administrative 
Service (MAS) file, the veteran served on active duty from 
June 1956 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the VA Health Eligibility Center 
(HEC) in Atlanta, Georgia, which determined that the 
veteran's family income was excessive for purposes of 
eligibility for treatment in the VA health care system 
without paying a copayment for the period from February 15, 
2002, to February 14, 2003.


FINDING OF FACT

The veteran's countable family income exceeds the income 
threshold for entitlement to treatment in the VA health care 
system without a copayment requirement for the period from 
February 15, 2002, to February 14, 2003.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement for the period from February 
15, 2002, to February 14, 2003, have not been met.  
38 U.S.C.A. §§ 1710, 1722, 5107 (West 2002); 38 U.S.C.A. 
§§ 17.47, 3.271, 3.272 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to notify a claimant of the 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence the claimant is to 
provide and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA must also advise the claimant to submit 
any additional information in his possession that would 
support the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  In this case, in a March 2003 letter, 
the HEC provided the veteran with the required notification.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the HEC has obtained verification of the 
veteran's family income from appropriate sources.  There is 
no indication of any outstanding private evidence, nor is 
there any indication that outstanding Federal department or 
agency records exist that should be requested.  38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2004).  Given the nature of the issue on appeal, a VA 
medical examination is obviously not necessary.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.   

In any event, as set forth in more detail below, the 
pertinent facts in this case are not in dispute.  Rather, 
resolution of this appeal depends on the application of the 
law rather than on weighing of the evidence.  Under such 
circumstances, any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).

Laws and Regulations

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. 
§ 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).  

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  
Effective January 1, 2002, the income threshold for a veteran 
with one dependent was $29,168.  See 67 Fed. Reg. 4780 
(January 31, 2002).  Effective January 1, 2003, the income 
threshold for a veteran with one dependent was $29,576.  VHA 
Directive 2002-082 (December 13, 2002).

The term "attributable income" means income for the 
calendar year preceding application for care, determined in 
the same manner in which an income determination is made for 
pension purposes under 38 U.S.C.A. § 1521.  38 C.F.R. 
§ 17.47(d)(4).  

In that regard, applicable criteria provide that payments of 
any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2004).  

Salary means the gross amount of a person's earnings or wages 
before any deductions are made for such things as taxes, 
insurance, retirement plans, social security, etc.  38 C.F.R. 
§ 3.271(b).  

Business, farm or professional income includes gross income 
from a business, farm or profession as reduced by the 
necessary operating expenses such as cost of goods sold, or 
expenditures for rent, taxes, and upkeep, or costs of repairs 
or replacements.  A loss sustained in operating a business, 
profession, farm, or from investments, however, may not be 
deducted from income derived from any other source.  
38 C.F.R. § 3.271(c).  

II.  Analysis

In this case, in January 2002, the veteran applied for VA 
health care by submitting a VA Form 10-10EZ, Application for 
Health Benefits.  On the application, the veteran reported 
2001 family income below the threshold for eligibility for 
cost-free health care.  

In March 2003 letters, the HEC notified the veteran and his 
spouse that an income verification program had revealed that 
his family income for 2001 was in excess of that reported to 
VA.  The veteran thereafter submitted information to VA 
verifying his 2001 family income.  

In an April 2003 letter, the HEC notified the veteran that, 
based on his verified income, his health care eligibility 
would be changed and he would be required to make copayments 
for medical care received from February 15, 2002, to February 
14, 2003.  

The veteran appealed the HEC's determination.  He argued that 
that his spouse's 401(k) contribution should not be counted 
as income for VA purposes, nor should her contributions to 
future Medicare, as such is not considered taxable income by 
the Internal Revenue Service.  He also indicated that he was 
self employed as a publisher and writer and that his business 
had sustained a loss of $1,246.09, which should be deducted 
from his income.  With these deductions, he indicated that 
his family income would be below the income threshold for 
eligibility for cost-free health care.  

The Board has carefully considered the contentions of the 
veteran, but finds that they do not provide a basis upon 
which to grant his claim.  With respect to his contention 
that his spouse's 401(k) contribution and contributions to 
Medicare should not be counted as income, the Board notes 
that under 38 C.F.R. § 3.271(b), the gross amount of earnings 
or wages is countable for VA purposes, before any deductions 
are made for such things as taxes, insurance, retirement 
plans, social security, etc.  The law is clear and specific 
in this regard.  Thus, the veteran's spouse's 401(k) 
contribution and contributions to Medicare must be counted as 
income for VA purposes.  

Likewise, the Board has considered the veteran's contentions 
to the effect that his publishing and writing business 
sustained a loss of $1,246.09 in 2001, which should be 
deducted from his income.  Under 38 C.F.R. § 3.271(c), 
however, a loss sustained in operating a business, may not be 
deducted from income derived from any other source.  
38 C.F.R. § 3.271(b).  As a result, the veteran's family 
income for 2001 remains above the income threshold for 
eligibility for cost-free health care.  

For the reasons and bases set forth above, the Board finds 
that the law, and not the evidence, is dispositive.  The 
veteran's verified 2001 income, minus allowable exclusions, 
remains above the income threshold for eligibility for cost-
free health care.  In view of the foregoing, the appeal is 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to treatment in the VA health care system without 
a copayment requirement for the period from February 15, 
2002, to February 14, 2003, is denied.



____________________________________________
	H. N. Schwartz
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


